Citation Nr: 0822166	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-21 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  He died in September 2000, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  A September 2000 certificate of death indicates that the 
veteran died in September 2000, at the age of 50.  The 
certificate of death lists the immediate cause of death as 
metastatic gastroesophageal carcinoma.

2.  At the time of the veteran's death, service connection 
was in effect for ruptured tympanic membrane, right ear, and 
for residuals of shell fragment wounds to the right upper 
extremity, with retained foreign body in right hand.

3.  The medical evidence of record does not show that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.




CONCLUSION OF LAW

A disability incurred in or aggravated by military service 
did not cause or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in 
order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, § 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a § 5103(a)-compliant notice.  

Prior to the initial adjudication of the instant case, the 
RO's April 2004 letter advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the 
April 2004 letter provided the claimant with an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  Thereafter, the RO's rating decision, 
dated in July 2004, informed the appellant that during his 
lifetime, the veteran was service-connected for ruptured 
tympanic membrane, right ear, and for residuals of shell 
fragment wounds to the right upper extremity, with retained 
foreign body in right hand, with a combined disability rating 
of 0 percent from October 2, 1971.  This notice was followed 
by multiple readjudications of this claim by the RO, 
including most recently the May 2008 supplemental statement 
of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim).  Finally, the appellant was provided notice of 
the Dingess requirements in a May 2007 letter. Id., see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

To the extent notice to the appellant herein may be deemed 
incomplete, the Board finds there is no prejudice in issuing 
a final decision herein because the preponderance of the 
evidence is against the claim for service connection for the 
veteran's cause of death.  The appellant's position in this 
matter is that the veteran's inservice exposure to herbicide 
agents, including Agent Orange, led to his eventual death.  
The RO has obtained all available evidence regarding this 
claim, and has obtained a VA medical opinion relating 
thereto.  Having fully developed and considered the 
appellant's claim herein, the Board finds that a further 
remand in this matter to provide additional notice would 
serve no useful purpose.


At no point has the appellant alleged that the cause of the 
veteran's death was his service-connected ruptured tympanic 
membrane, right ear, or his residuals of shell fragment 
wounds to the right upper extremity, with retained foreign 
body in right hand.  Moreover, there is no medical evidence 
of record suggesting a potential link between these 
conditions and the cause of the veteran's death.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the RO 
obtained a medical opinion regarding the etiology of the 
cause of the veteran's death.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2007).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

Historically, the veteran served on active duty in the Army 
from October 1968 to October 1971, including service in the 
Republic of Vietnam from April 1969 to April 1970.  

The veteran died in September 2000 at the age of 50.  The 
certificate of death lists the immediate cause of death as 
metastatic gastroesophageal carcinoma.  The appellant claims 
that the cause of the veteran's death was related to his 
active military service.  Specifically, she claims that his 
inservice exposure to herbicide agents, including Agent 
Orange, resulted in this condition.

At the time of the veteran's death, service connection was in 
effect for ruptured tympanic membrane, right ear, and for 
residuals of shell fragment wounds to the right upper 
extremity, with retained foreign body in right hand.  These 
conditions had each been assigned a noncompensable evaluation 
since their initial grant of service connection in October 
1971.

The veteran's service medical records are negative for any 
diagnosis of metastatic gastroesophageal carcinoma.  The 
report of his separation examination, performed in June 1971, 
noted that his lungs, chest, and abdomen were normal.

The first post service evidence of adenocarcinoma involving 
the duodenum, stomach and esophagus was in December 1999.  A 
hospitalization report, dated in December 1999, noted the 
veteran's history of an inability to swallow, vomiting, and 
weight loss for the past six to eight weeks.  An upper 
gastrointestinal series performed in December 1999, revealed 
diffuse changes involving the distal esophagus and the 
stomach compatible with the diagnosis of gastric carcinoma; 
and involvement of the second and third portions of the 
duodenum.  

An opinion letter, dated in December 2004, was received from 
J. Smallwood, M.D.  Dr. Smallwood indicated that he had 
treated the veteran from January 2000 through September 2000.  
He indicated that the veteran was diagnosed in January 2000 
with an advanced, incurable malignancy (adenocarcinoma) of 
the gastro-esophageal junction which prevented swallowing, 
causing pain and weight loss.  The veteran subsequently 
passed away in September 2000 as a consequence of this 
advanced cancer.  The report noted that the veteran had 
served during the Vietnam War and had been exposed to 
potentially carcinogenic substances such as Agent Orange.  
Dr. Smallwood then opined that "[d]ue to the patient's 
unusually young age for the development of malignancy and 
lack of other predisposing factors it is quite likely that 
this toxin exposure may have predisposed him to his disease 
and subsequently death."

Pursuant to the Board's remand herein, the RO obtained a 
medical opinion, dated in April 2008, from J. Lichy, M.D., 
Ph.D., Chief, Pathology and Laboratory Medicine, VA Medical 
Center in Washington, D.C.  The report noted the veteran's 
inservice history of exposure to herbicides, including Agent 
Orange, while on active duty from October 1968 to October 
1971, including service in the Republic of Vietnam from April 
1969 to April 1970.  The report also noted the veteran's 
history of having been diagnosed with an adenocarcinoma 
involving the duodenum, stomach, and esophagus in December 
1999.  Dr. Lichy indicated that the pathology of this 
condition was most consistent with a primary gastric 
adenocarcinoma.  In response to the argument proffered by the 
appellant's representative concerning whether the veteran's 
tumor could be considered a "soft tissue sarcoma" as 
intended by the wording of 38 C.F.R. § 3.309(e), Dr. Lichy 
indicated that the veteran's cancer was diagnosed as an 
adenocarcinoma, not a sarcoma, and that pathologically, 
carcinomas are entirely different types of tumors than 
sarcomas.  See 38 C.F.R. § 3.309(e) (2007).  Therefore, the 
veteran's tumor can not be considered herbicide related on 
the basis of being considered a "soft-tissue sarcoma."  Dr. 
Lichy further stated that, "[t]he carcinomas that are 
considered herbicide related include prostate cancer and 
respiratory cancers, where the latter refers specifically to 
cancer of the lung, bronchus, larynx or trachea."  He 
further indicated that the medical evidence available in the 
veteran's claims file indicates that his tumor originated in 
the gastrointestinal tract, most likely in the stomach, and 
therefore does not meet the accepted criteria for association 
for herbicide exposure.  Therefore, Dr. Lichy concluded that 
it was his opinion that the veteran's military service did 
not cause or contribute materially to his death.

After reviewing the evidence of record, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, to include Agent Orange.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2007).  In this case, as the veteran served in the Republic 
of Vietnam during the Vietnam era, he is presumed to have 
been exposed during his service to an herbicide agent.  Id. 

Furthermore, certain diseases are presumptively service-
connected if there are circumstances establishing herbicide 
agent exposure, either on the basis of the legal presumption 
or on competent evidence of such exposure, even though there 
is no record of such disease during service.  38 C.F.R. 
§ 3.309(e).  These conditions are: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Additionally, as a 
result of amendments to 38 C.F.R. § 3.309(e), Type-II 
Diabetes Mellitus and chronic lymphocytic leukemia have been 
added to 
the list of diseases for which presumptive service 
connection can be established.  See 66 Fed. Reg. 23166 (May 
8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).

VA has determined there is no positive association between 
exposure to herbicides and any other condition for which VA 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-
57589 (1996).

In this case, the veteran's fatal condition, metastatic 
gastroesophageal carcinoma, is not shown to be entitled to 
the presumption of service connection based upon inservice 
exposure to herbicide agents, to include Agent Orange.  
However, the appellant's claim must also be reviewed to 
determine whether service connection for the veteran's fatal 
condition can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions set forth in Combee are applicable 
in cases involving Agent Orange exposure.  McCartt v. West, 
12 Vet. App. 164, 167 (1999).

There is no evidence of the veteran having incurred 
metastatic gastroesophageal carcinoma until 1999, over 
eighteen years after the veteran's discharge form the 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

In addition, the Board finds that the remaining medical 
evidence of record does not show that the cause of the 
veteran's death was related to military service, including 
his inservice exposure to herbicides, including Agent Orange.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

In weighing the evidence of record, the Board finds the April 
2008 VA examiner's opinion to be the most probative evidence 
of record as to the issue of whether the veteran's cause of 
death was related to his military service, including 
inservice exposure to herbicides.


In making its determination herein, the Board notes that it 
assigns very little probative value to the opinion submitted 
herein by J. Smallwood, M.D.  Specifically, the medical 
opinion Dr. Smallwood has offered herein is couched in terms 
which are simply too speculative to be of any significant 
value.  Specifically, the opinion states that it was "quite 
likely that" the veteran's inservice herbicide exposure 
"may have predisposed" him to his disease and subsequent 
death.  A medical opinion expressed in terms of "may" also 
implies "may not" and is too speculative to establish a 
causal relationship.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that a physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis implies he may not 
have been showing symptoms and therefore deemed speculative); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (holding 
that a private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (holding that evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

In finding this opinion to be too speculative, the Board 
rejects the argument proffered herein by the appellant's 
representative which, in essence, attempts to simply remove 
the words "may have" from Dr. Smallwood's opinion.  The 
Board finds this argument goes beyond interpreting the 
opinion offered herein, and is more akin to re-writing that 
opinion.

The Board also notes that while Dr. Smallwood was the 
veteran's treating physician, it is unclear what if any 
records he may have reviewed in rendering his opinion.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (declining 
to adapt a "treating physician rule" which would afford 
greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.).  
Other than his inservice exposure to herbicides during the 
Vietnam War, the opinion letter was completely silent as to 
the veteran's medical history before January 2000.  Finally, 
Dr. Smallwood has not provided any basis or cited any 
authority or medical literature in support of the opinion he 
has offered herein.  

Standing in contrast, the opinion received herein from J. 
Lichy, M.D., Ph.D., was based upon a complete review of the 
veteran's claims folder.  It noted the dates of the veteran's 
active duty service, and identified when he was in Vietnam.  
The report also noted that the veteran had a history of lupus 
since 1985.  In discussing what conditions had been found 
related to herbicide exposure, Dr. Lichy indicated that VA 
had conducted numerous studies aimed at defining the relative 
risk attributable to herbicide exposure for the development 
of various types of cancer and has identified a group of 
specific types of cancer, explicitly listed in 38 C.F.R. 
§ 3.309(e), which are shown to be considered herbicide 
related based upon epidemiologic data.  Dr. Lichy then 
discussed the veteran's history of having been diagnosed with 
adenocarcinoma involving the duodenum, stomach, and esophagus 
in December 1999.  Moreover, Dr. Lichy stated that the 
veteran's medical records indicated that his tumor originated 
in the gastrointestinal tract, most likely in the stomach, 
and therefore does not meet the accept criteria for 
association with herbicide exposure (which he also noted 
included prostate cancer and respiratory cancers (including 
cancer of the lung, bronchus, larynx or trachea).  Based upon 
this entire review of the record, Dr. Lichy concluded that 
the veteran's military service did not cause or contribute 
materially to the veteran's death.

As noted by the appellant's representative, the veteran was 
treated for lupus during his lifetime, and that this 
condition is a presumptive condition resulting from exposure 
to herbicides pursuant to 38 C.F.R. § 3.309(a).  
Nevertheless, there is no medical evidence of record that 
finds that the veteran's lupus or his service-connected 
conditions caused or contributed substantially or materially 
to the veteran's fatal disease process.  Accordingly, there 
is no competent evidence of record linking the veteran's 
fatal disease process to his active duty service or to a 
service-connected disorder.  

The appellant's statements alone are not sufficient to prove 
that the cause of the veteran's death was related to military 
service or to any service-connected disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As she is not a physician, the appellant is not competent to 
make a determination that the cause of the veteran's death 
was related to military service or to any service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for the cause of the 
veteran's death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


